DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “jacket structure 1” (page 6, line 23-24); reference character “fixture 56” page 10, line 16); reference character “jaws 44” (page 11, line 24).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthelion Technology (youtube video: “How & Where the Indian Oil Rigs stand on the sea?”).
With regards to claim 1, Anthelion Technology discloses a manufacturing facility for assembling a jacket structure comprising a plurality of subcomponents, each of the plurality of subcomponents including at least one brace and an opposite pair of elongated legs (see Annotated figure 1), wherein the manufacturing facility comprises: a plurality of first supports for supporting each of the elongated legs of a first subcomponent of the plurality of subcomponents in a lying-down position relative to a ground level of said facility (see first supports on the legs Annotated figure 1); a plurality of second supports for supporting the at least one brace (see brace supports Annotated figure 1); and at least one first welding unit for connecting said at least one brace to said opposite elongated legs to form a respective one the first subcomponent of the plurality of subcomponents (video shows that the steel jacket elements are connect to each other by means of welding), and a first self-propelled unit being configured for moving said elongated legs in a lying down position from a storage position to said first supports (see self-propelled vehicles such as cranes shown in annotated figure 1; see time 2m:55s), wherein said first self- propelled unit or the first supports have means, such as rollers, for rotating said elongated legs about a longitudinal axis thereof, when said elongated legs are arranged on said means (see annotated figure 2 showing first supports having means for rotating elongated legs about a longitudinal axis).

    PNG
    media_image1.png
    293
    523
    media_image1.png
    Greyscale

Annotated Figure 1


    PNG
    media_image2.png
    735
    1309
    media_image2.png
    Greyscale

Annotated Figure 2
As to claim 3, Anthelion Technology discloses wherein the manufacturing facility further comprises: a plurality of third supports for supporting each of said elongated legs of the first subcomponent; a first lifting unit (e.g. cranes) for positioning of at least one second braces in an upright position to each of the elongated legs of said first subcomponent (see vertical brace in .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthelion Technology (youtube video: “How & Where the Indian Oil Rigs stand on the sea?”) in view of Oestergaard et al. (EP 2511423).
As to claim 2, Anthelion Technology discloses wherein the manufacturing facility further comprises said elongated legs having been prefabricated through assembly of a plurality of leg portions, such as a tubular section (see annotated figure 3). Anthelion Technology discloses the invention substantially as claimed. However, Anthelion Technology is silent about two node elements including node stubs positioned at opposite ends of said tubular section. Oestergaard teaches a similar method of assembling a jacket (1), including legs (10) comprising a plurality of tubular sections and two node elements (20a-e) including stubs positioned at opposite ends of said tubular section (figures 1-8). It would have been obvious to one of ordinary skill in the art to 

    PNG
    media_image3.png
    723
    1303
    media_image3.png
    Greyscale

Annotated Figure 3
As to claim 4-5 and 11, Anthelion Technology discloses wherein the manufacturing facility further comprises: a second self-propelled unit (see cranes) being configured for moving said at least one brace in a lying-down position from a storage position to said second supports (see annotated figure 4); and wherien the second self-propelled unit has a fixture for fixating the at least one brace during transport of the at least one brace (see cable winch system from crane). .

    PNG
    media_image4.png
    727
    1305
    media_image4.png
    Greyscale

Annotated Figure 4
As to claim 10, Anthelion Technology discloses a method of assembling a subcomponent of a jacket structure including a brace and a pair of elongated legs (see annotated figure 1), the method comprising the following steps: providing a brace, wherein the brace includes a plurality of elongated tubular elements and wherein said brace has a first brace end and a second brace end (annotated figure); providing a pair of legs, wherein each leg has a tubular section; wherein the method further comprises the subsequent steps of: - arranging the brace on a second support being provided on the a ground level of a work station at an the assembly site; arranging a first elongated leg on a first leg fixture and arranging a second elongated leg on second leg fixture; aligning the legs relative to the brace ends and including means, such as rollers, of a self-proppelled units or of said first and second leg fixtures for rotating the elongate prefabricated leg about a longitudinal axis thereof. Anthelion Technology discloses the invention substantially as claimed. However, Anthelion Technology is silent about two node elements including node stubs positioned at opposite ends of said tubular section; and aligning the node stubs of the elongated legs relative to the first brace end and second brace end of said brace by means, such as rollers, of a self- propelled unit or of said first and second leg fixtures for rotating the elongated prefabricated leg about a longitudinal axis thereof; forming 
As to claim 12-13, Anthelion Technology as modified above discloses wherein the step of arranging the braces is performed by one or more self-propelled units (cranes), and wherein the self-propelled unit has means, such as rollers or cables, for rotating one of the elongated legs supported thereby about a longitudinal axis thereof; and wherein the step of aligning the node stubs comprises aligning the node stubs relative to the first brace end and is performed by rotating said legs in said leg fixtures relative to the brace or by mechanic rollers mounted on a platform of a self-propelled unit (it would be inherent to rotate the elongate legs by way of the cranes or other elements such as rollers, depending on the node to leg connection angle).
As to claim 14, Anthelion Technology as modified above discloses wherein the step of arranging said brace comprises a further step of: arranging a second brace on second supports, wherein the second brace includes a plurality of elongated tubular elements and said brace has a third brace end and a fourth brace end; arranging said first and second brace in-between;  arranging a first leg on a first leg fixture and arranging a second leg on second leg fixture, wherein each leg has a tubular section and two node elements including node stubs positioned at opposite ends of a tubular section; aligning the node stubs of the legs relative to the first brace end and second brace end of said brace (Oestergaard figures 1-8 ).
As to claim 15, Anthelion Technology discloses a method of assembling a lower jacket structure and erecting a jacket structure, the method comprising the steps of: assembling a first subcomponent on the a ground level in a lying-down position according to any of the claim 10 . 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthelion Technology (youtube video: “How & Where the Indian Oil Rigs stand on the sea?”) in view of Oestergaard et al. (EP 2511423) and Nastasic et al. (US 4,080,916).
As to claim 6, Nastasic et al. discloses wherein the manufacturing facility further comprises a plurality of hinge mechanisms (at 126) for pivoting the plurality of subcomponents (133, 134), wherein said plurality of hinge mechanisms is configured for engaging an end of said elongated legs of said plurality of subcomponents; an erecting mechanism (158, 161) for engaging said plurality of subcomponents and raising said plurality of subcomponents to an upright a raised position (figure 13), the whole being engaged by said hinge mechanisms; at least one third welding unit for connecting the one or more second braces of a the raised first subcomponent to a raised second subcomponent of the plurality of subcomponents to form said jacket structure (figure 14); a plurality of supports (163, 164 for supporting the elongated legs  after the first subcomponent and the second subcomponent of the plurality subcomponents have been pivoted into said raised position. It would have been obvious to one of ordinary skill in the art to modify the facility of Anthelion Technology to include the components as taught by Nastasic et al., since it provide the fabrication of jackets by way of two half structures being pivoted vertically to form a jacket structure.
As to claim 7, Nastasic et al. further discloses wherein the manufacturing facility further comprises that: said plurality of pivotal hinge mechanisms comprises a movable part, at least one clamping element and one base part (figure 12; 157) is fixated on the ground level of a work station at an assembling site; the erecting mechanism comprising at least one mast (159, 165) 
As to claim 8, Anthelion Technology discloses wherein the manufacturing facility further comprises a plurality of self-propelled units (see self-propelled vehicles in Annotated figure 5) for transporting said jacket structure to a further assembling station for assembly with an further upper structure, such as an another jacket structure (videos discloses the jacket expanding to the horizontal but it is known to connect a top and bottom jacket to form a jacket to a desired height depending of the depth of water to be installed).

    PNG
    media_image5.png
    741
    1318
    media_image5.png
    Greyscale

Annotated Figure 5
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678